 



EXHIBIT 10.23
AMENDMENT NO. 1 TO THE DECEMBER 10, 2004 MOA FOR THE
CONTINUED OPERATION OF THE PORTSMOUTH S&T FACILITIES TO
EXPAND THE SCOPE OF PHASE I
     This Amendment No. 1 to the December 10, 2004 Memorandum of Agreement
(“MOA”) between the United States Department of Energy (“DOE”) and USEC Inc, a
Delaware Corporation headquartered at 6903 Rockledge Drive, Bethesda, MD, 20817
is entered into this 16th day of May, 2005 (the “Amendment No. 1 Effective
Date”). USEC, Inc. and its wholly owned subsidiary, United States Enrichment
Corporation, are herein referred to as, “USEC.” DOE and USEC are hereinafter
referred to as “Parties.”
WHEREAS, the Parties anticipated a future amendment to the MOA for the continued
operation without interruption of the S&T Facilities for processing Affected
Inventory following completion of Phase I; and
WHEREAS, Phase I has progressed as originally contemplated and agreed; and
WHEREAS, the Parties desire to continue without interruption processing Affected
Inventory pursuant to the terms and conditions agreed in Section 7.2 of the MOA
while the details for subsequent Phase II activities are further negotiated.
NOW, THEREFORE, the Parties hereby agree that:
     Subject to the availability of funds and legislative authority for this
purpose, work under the MOA, as amended, will be continued until such time as
USEC concludes, pursuant to Section 1.7, that further performance will cause
Allowable Costs (as that term is defined in MOA Section 2.1) to exceed the
proceeds received or expected to be received from the sale of Feed Material (as
that term is defined in MOA Section 2.2), or the MOA is terminated pursuant to
Article 13:
     A. In addition to the work that the MOA describes as occurring in Phase I,
after the Amendment No. 1 Effective Date, USEC shall perform such work as is
described in Article 7 (Phase II) of the MOA.
     B. The work described in paragraph A may be performed contemporaneously
with Phase I work, but it shall not be performed in lieu of the original Phase I
work.
     C. The fair and equitable basis discussed in MOA Section 7.2(b) for
processing USEC Affected Inventory and DOE Affected Inventory shall be a
pro-rata basis of 50% each.
     D. Pursuant to MOA Section 7.2(c), the Parties may agree to one or more
additional exchanges of “Supplemental Barter Material” (as that term is defined
in the MOA) to continue processing Affected Inventory, without an additional
amendment to

 



--------------------------------------------------------------------------------



 



the MOA, provided the transfer, administration, and use of the proceeds from the
Supplemental Barter Material is in accordance with the terms and conditions of
the MOA, as amended.
     E. All provisions contained in the MOA are applicable to this Amendment. In
the event there is a conflict between this Amendment and the MOA, this Amendment
shall be the controlling document. Furthermore, USEC reaffirms its commitment in
Section 1.4(a) of the MOA to use its best efforts to process the DOE 2,116 MTU
of Affected Inventory (that was exchanged pursuant to the October 22, 2004 MOU)
into ASTM specification natural uranium hexafluoride and provide to the DOE the
remaining portion of the 2116 MTU of natural uranium hexafluoride that meets
ASTM Specification C-787-90 in Compliant Cylinders by December 31, 2006.
     The Parties, through their duly authorized representatives, have signed
this Amendment in two originals on the Amendment No. 1 Effective Date listed
above.

                  UNITED STATES DEPARTMENT
OF ENERGY       USEC INC.
 
               
By:
  /s/ William E. Murphie       By:   /s Philip G. Sewell
 
                 
Title:
  Manager       Title:   Senior Vice President
 
                 
Date:
  May 16, 2005       Date:   May 16, 2005
 
               

 1

 